DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018010777 discloses (using EP3485547 for clarity).

Regarding claim 1, WO2018010777 discloses a cable lead-out system, configured to route at least one cable from inside of a device to outside of the device, comprising:
a first pressing piece (4)(5) having at least one through hole (12) for leading out the cable, 
a second pressing piece (2)(13) having at least one through hole (16) for leading out the cable, 
and 
a seal (3) having:
a base (9) sandwiched between the first pressing piece and the second pressing piece with two opposite sides thereof, and being deformable when being pressed by the first pressing piece and the second pressing piece (Paragraphs 0010; 0011), the base comprising at least one through hole (10) for leading out the cable, and
at least one protrusion (11) that protrudes from at least one (20) of the two sides (20)(21) of the base, and each of the at least one protrusion being disposed around a through hole of the base, whereby the through hole of the base passes throughout the protrusion, wherein each of the at least one protrusion completely passes through a corresponding through hole (12) of the first pressing piece or a corresponding through hole of the second pressing piece.

Regarding claim 2, WO2018010777 discloses the cable lead-out system according to Claim 1, wherein each of the at least one protrusion has a tapered structure (Figure 1a) in a direction away from the base.


    PNG
    media_image1.png
    608
    280
    media_image1.png
    Greyscale


Regarding claim 3, WO2018010777 discloses the cable lead-out system according to Claim 2, wherein the through hole of the first pressing piece or the second pressing piece passed through by the at least one protrusion has a tapered structure adapted to the tapered structure (Paragraph 0025 – The passages 10 may have enlargements, i.e. the mouth of the passage 10 may have larger diameter than the regular passage. The mouth of the passage 10 may have cylindrical or funnel-shaped forms which makes the cables easier to assemble).


    PNG
    media_image2.png
    611
    457
    media_image2.png
    Greyscale


Regarding claim 5, WO2018010777 discloses the cable lead-out system according to Claim 1, wherein the first pressing piece, the second pressing piece and the seal are provided with through holes for passage of connecting elements therethrough at a circumference of a group of through holes for passage of the cables therethrough, the connecting elements being configured to pass through these through holes for passage of the connecting elements to fix and press the first pressing piece, the second pressing piece and the seal.

Regarding claim 6, WO2018010777 discloses the cable lead-out system according to Claim 1, wherein the first pressing piece has a flange (Figure 1C) extending from a periphery thereof toward the seal (Figure 1B), the flange surrounding the seal and spaced apart from the seal by a radial distance.


    PNG
    media_image3.png
    354
    230
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    332
    200
    media_image4.png
    Greyscale



Regarding claim 16, WO2018010777 discloses the cable lead-out system according to Claim 2, wherein the tapered structure is a conical structure.

Regarding claim 17, WO2018010777 discloses the cable lead-out system according to Claim 3, wherein the adapted tapered structure is a conical structure.

Regarding claim 18, WO2018010777 discloses the cable lead-out system according to Claim 4, wherein the protrusions are arranged in one row, multiple rows, or circumferentially. (Figure 1)

Regarding claim 19, WO2018010777 discloses the cable lead-out system according to Claim 1, wherein before the first and second pressing pieces press the seal, the at least one through hole of the seal for leading out the cable is in slight interference fit with the cable.

Regarding claim 20, WO2018010777 discloses the cable lead-out system according to Claim 1, wherein the two sides of the base of the seal are in surface contact with the first and second pressing pieces, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018010777 discloses (using EP3485547 for clarity) in view of Nakamura (US20190123540).
Regarding claim 4, WO2018010777 discloses the cable lead-out system according to Claim 1, wherein the seal has a plurality of protrusions disposed symmetrically on a side of the base of the seal.
WO2018010777 does not expressly disclose a plurality of protrusions disposed symmetrically on two sides. 
	Nakamura discloses a plurality of protrusions (9) (Figure 3a) (11) (Figure 3c) disposed symmetrically on the two sides of the base of the seal.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the plurality of protrusions of one side of Nakamura into the plurality of protrusions on two side [second side] of WO2018010777.
One having ordinary skill in the art would have been motivated to do this to apply a holding force on the cable.
Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship between a retainer plate having a central through hole, the seal having a central boss, and the central boss of the seal being adapted to be embedded into the central through hole of the retainer plate, as claimed in combination with the remaining limitations of independent claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190123540.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



30 July 2022